      Case 2:20-cv-00237-ECM-SRW Document 32 Filed 11/19/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR
                      THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION


MARLA R. SMITH,                             )
by and through her next friend,             )
Jasmine Rachelle Smith, et al.,             )
                                            )
            Plaintiff,                      )
                                            )
      v.                                    )    CIVIL CASE NO.: 2:20-cv-237-ECM
                                            )                  (WO)
KAY IVEY,                                   )
Governor of the State of Alabama,           )
in her official capacity, et al.,           )
                                            )
            Defendants.                     )


                                  FINAL JUDGMENT

       In accordance with the memorandum opinion entered in this case on this day, it is

the

       ORDER, JUDGMENT and DECREE of the Court that Final Judgment is entered,

and this case is DISMISSED without prejudice.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as

a final judgment pursuant to FED.R.CIV.P. 58.

       DONE this 19th day of November, 2020.


                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
